Citation Nr: 1119752	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUEs

1.  Entitlement to an initial rating beyond 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

During his April 2011 hearing before the undersigned, the Veteran stated that he has been undergoing continuing therapy for his PTSD by way of VA outpatient treatment at the VA clinic in Hancock, Michigan as well as group therapy every two weeks.  He indicated that he has been placed on additional medication by the VA psychiatrist, Dr. Miller, whom he sees once a month.  The most recent VA treatment records in the file are dated in 2008.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted VA facility any records of treatment for the Veteran's PTSD from 2008 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The Veteran was last examined by VA in 2007.  He testified that his PTSD has worsened since that time.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  

A review of the claims file reveals that the Veteran has also been diagnosed with and treated for alcohol dependence.  During his 2007 VA examination he was diagnosed with PTSD, depression, and alcohol abuse.  While the examiner provided a Global Assessment of Functioning (GAF) the examiner did not address whether the other symptoms noted in the examination report were attributable to his PTSD or to another diagnosed psychiatric disorder.  The Veteran has claimed that his alcohol dependence is due to his PTSD. 

The Board notes that no compensation is to be paid for a disability that is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).

In this case, however, there is a question as to whether the Veteran's abuse of alcohol is secondary to his service-connected PTSD.  As such, the Board finds that a remand is necessary to determine whether the Veteran's documented alcohol abuse is secondary to his service-connected PTSD.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is unable to finally adjudicate the Veteran's claim for a rating in excess of 30 percent for PTSD until this question is resolved.  

The Veteran stated at the April 2011 Board hearing that his PTSD contributes to his inability to work.  Given the Veteran's remarks concerning his employability due to PTSD, the claim for a TDIU is suggested by the record and is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). (holding that where a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).  Thus, the Board is of the opinion that the additional VA examination should address the effect of the Veteran's PTSD on his ability to work.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.  The RO should send to the Veteran and his representative a letter explaining how to establish entitlement to a TDIU. 

2.  Obtain complete records of the Veteran's treatment at the VA medical facility in Hancock, Michigan from 2008 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file and so notify the Veteran.  See 38 U.S.C.A. § 5103A(b).  

3.  Next, schedule the Veteran for a VA psychiatric examination to evaluate his service-connected PTSD.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner must address the following: 

a.  Is it at least as likely as not (i.e., a 50 percent probability) that the Veteran has a diagnosis of alcohol or dependence that is secondary to his PTSD?

b.  If the Veteran has a diagnosis of alcohol dependence that is secondary to his PTSD, provide all current symptoms and manifestations of all disorders experienced or demonstrated by the Veteran.  

If alcohol and/or drug dependence is found not to be secondary to PTSD, to the extent possible, provide only those symptoms and manifestations associated with the Veteran's PTSD.  If it is not possible to separate the symptoms attributable only to the Veteran's PTSD, the examiner is asked to state as such.

The examiner should offer an opinion as to the employability of the Veteran to include whether the Veteran is unemployable due to his service-connected psychiatric disorder.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of the above, the claim should be readjudicated.  After completing the requested actions, the RO should adjudicate the claim for higher rating, as well as the claim for a TDIU.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


